Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Pepi Schafler appeals the district court’s order dismissing her complaint alleging civil conspiracy. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Schafler v. Field, No. 8:12-cv-00715-PJM, 2012 WL 959396 (D.Md. Mar. 20, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.